DECISION
Treating the defendant's "Objection to Plaintiff's Petition for Post Conviction Relief" as a motion for summary disposition of the petitioner's application under G.L. 1956 (1985Reenactment) § 10-9.1-6(c), to which the attention of the parties is invited, the Court finds that the petitioner's projected good time and industrial time reductions to his sentence have been correctly computed and applied as a matter of law.
Accordingly, there being no genuine issue of material fact the within petition will be denied and dismissed without further hearing.
The respondent will present a judgment for entry upon notice to the petitioner.